BRIEANT, District Judge
(concurring, and dissenting in part):
I am in complete agreement with Judge Meskill’s fine opinion to the extent it decides that the district court had subject matter jurisdiction, and this Court does not have exclusive original jurisdiction, but appellate jurisdiction only. I also agree that the dispute is ripe for judicial review.1
*564I respectfully dissent from the majority’s position on the merits, which seems simply to be that Congress was unwise in enactment of 33 U.S.C. § 1342(e)(1), which requires the cessation of EPA’s permit issuing function 90 days after a state permit program has been approved. The majority’s reasoning is purely pragmatic. It holds “while the utilities are correct in arguing that the EPA’s interpretation sacrifices the [Congressional] policy of state implementation, they cannot avoid the fact that their own interpretation produces duplication, waste and delay, all of which undermine the Act’s objective. In our judgment the EPA’s interpretation is simply the more reasonable of the two.” To the same effect is the statement in the concurring opinion that “Congress simply could not have intended the wasteful and awkward transition that the utilities believed is required here.”
The EPA’s interpretation here, accepted by the majority, may provide a reasonable and expeditious way of proceeding. It may avoid possible problems of duplication and delay, which, to me, seem avoidable. Not even arguably can this result be said to reflect the plain meaning of the language of the statute, nor the expressed intention of Congress in enacting the Federal Water Pollution Control Act Amendments of 1972. Vermont Yankee Nuclear Power Corp. v. Natural Resources Def. Council, 435 U.S. 519, 558, 98 S.Ct. 1197, 1219, 55 L.Ed.2d 460 (1978).
After determining that continued EPA administration would be more efficient, and serve the public interest, the majority phrases the issue here as “whether the EPA’s construction of the term ‘issuance’ in § 1342(c)(1) is ‘sufficiently reasonable to preclude the [federal court] from substituting [its] judgment for that of the Agency’,” quoting Train v. Natural Resources Def. Council, 421 U.S. 60, 87, 95 S.Ct. 1470, 43 L.Ed.2d 731 (1975) and E. I. duPont de Nemours & Co. v. Train, 430 U.S. 112, 134-35, 97 S.Ct. 965, 51 L.Ed.2d 204 (1977). In both of those cases, however, the issue was whether an agency interpretation, reasonably flowing from and arguably included within the scope of the statute and its legislative history, was sufficiently reasonable to preclude the courts from substituting their own judgment as to its correctness for that of the agency. Of course an agency’s interpretation of its own statutory authority, especially where that statutory base is as complex as present here, is entitled to great weight in the courts. In this case, however, the majority goes considerably beyond an application of this truism, and, acting contrary to the relevant legislative history, reaches a result based solely on the perceived convenience of the results obtained.
Under EPA Regulations, a permit is “issued” by the Administrator when that official, after allowing an opportunity for a public (“town meeting”) hearing, makes his “Final Determination.” 40 C.F.R. § 125.35. The majority emphasizes the fact that all uncontested provisions of permits attached to such Final Determinations are enforceable, and completely “issued” from the date of the Administrator’s determination. I am in complete agreement with that proposition. The problem here, however, arises from the contested provisions of the permits. EPA Regulations provide that if a party requests an adjudicatory hearing, the effect of contested provisions is stayed pending final agency action. 40 C.F.R. § 125.35(d)(2). Despite the absence of an adjudicatory hearing, the Regulations consider such contested provisions to have been “issued” from the date of the Administrator’s determination.
These Regulations were promulgated by EPA in July 1974, see 39 Fed.Reg. 27078, et seq. (July 24, 1974), considerably before judicial decisions2 extended the protection of the Administrative Procedure Act to pro*565ceedings under § 402(a)(1) of the Act, 33 U.S.C. § 1342(a)(1), which authorized issuance of NPDES permits. The Regulations are thus initially based on a misconstruction of their statutory foundations. The contested provisions of NPDES permits may not now be “issued” without an adjudicatory hearing on the record, and such a hearing has not yet been held in this case. The Preamble to the very Regulations relied on here by EPA recognizes this fact:
“If a request for an adjudicatory hearing is granted . . . the provisions in the proposed permit that are contested shall not be issued and shall not be [final for purposes of review].” 39 Fed.Reg. 27078 (July 24, 1974) (emphasis added).
Thus, it is clear that the contested provisions of these permits have never been “issued” for purposes of § 402(a)(1) of the Act. Agency interpretations to the contrary fly in the face of the statute. It is clear, moreover, that Congress intended the word “issue” or its variants to have the same meaning in § 402(c)(1) and § 509(b)(1)(F) as it does in § 402(a)(1), namely, with regard to contested provisions of NPDES permits, “issuance” would occur upon promulgation of the permits after the full panoply of an adjudicatory hearing on the record. Until that point is reached, the Administrator, once having approved a state’s application, must surrender control to the state within ninety days thereafter. The statute says he “shall suspend the issuance of permits” under the Act. 33 U.S.C. § 1342(c)(1) (emphasis added).
“[W]hen words of familiar usage are used in a statute they should be understood in their ordinary sense.” S. & S. Realty Corp. v. Kleer-Vu Industries, Inc., 575 F.2d 1040 (2d Cir. 1978). The majority's interpretation of the statute offends against this fundamental rule, and also imputes to Congress the unlikely intention of defining “issue” and its variants when used with respect to permits, differently in different sections of the same Act.
When, as here, a statute is plain and unambiguous on its face, resort to legislative history is uncalled for. See Ex parte Collett, 337 U.S. 55, 61, 69 S.Ct. 944, 93 L.Ed. 1207 (1949). However, the legislative history of the Federal Water Pollution Control Act Amendments of 1972 makes it absolutely clear that Congress intended the result contended for by the Utilities. The Act itself states that
“[i]t is the policy of the Congress to recognize, preserve, and protect the primary responsibilities and rights of States to prevent, reduce, and eliminate pollution . . It is the policy of the Congress that the States . . . implement the permit programs under sections 1342 and 1344 of this title.” 33 U.S.C. § 1251(b) (1977).
It is thus clear, despite the majority’s assertions to the contrary, that Congress has not only determined the goal to be achieved by the Amendments of 1972, but also specified the best means to effectuate that goal, namely, the prompt organization and administration of control programs on the state level, and prompt transfer of power. Congress intended that the states “be given maximum responsibility for the permit system and [that] the EPA’s review authority be restricted as much as [is] consistent with its overall responsibility for assuring attainment of national goals.” EPA v. California, 426 U.S. 200, 224-25, 96 S.Ct. 2022, 2043, 48 L.Ed.2d 578 n. 39 (1976).
The legislative history confirms that Congress intended EPA, once it approved the permit program of the individual state, should cease forthwith its own issuance of permits under the federal program. The House Report, for example, states:
“Subsection [402] (c)(1) provides that not later than 90 days after the date on which a State has submitted a program pursuant to subsection (b), the Administrator shall suspend the Federal permit program authorized under subsection [402] (a), unless he finds the proposed State program does not satisfy the requirements issued under 304(h)(2).” A History of the Federal Water Pollution Control Act Amendments of 1972, vol. 2, at 814 (emphasis added).
The Senate Report is equally clear:
“[A]fter a State submits a program which meets the criteria established by the Ad*566ministrator pursuant to regulations, the Administrator shall suspend his activity in such State under the federal permit program.’’ Id. at 1489 (emphasis added).
Congressman Roe reiterated the same consensus when he stated on the floor that “[n]ot later than 90 days after receiving the submittal the State would take over the program unless the Administrator found it did not satisfy the requirements.” Id., vol. 1, at 428. And finally, the legislative history makes it clear that this transfer of power to the states was not to be piecemeal or at the discretion of the Administrator, as urged by EPA here. This was recognized by EPA’s own General Counsel in OGC No. 63, at 10-11:
“I am not unmindful of various statements in the legislative history of the FWPCA indicating that Congress did not intend for the Administrator to delegate to the States ‘bits, pieces, categories or other parts’ of a permit program.” 2 Leg. Hist, at 261.
All of this does not deny the continuing role of EPA in effectuating national policies. The statutory scheme does contemplate some division of responsibility between state and federal authorities for the administration of the Act. The states, for example, are under no compulsion to choose to administer their own programs, and EPA has the authority to withdraw approval of a state program in the event it is not administered “in accordance with the requirements” of the Act. 33 U.S.C. § 1342(c)(3). There is thus nothing untoward in the fact that, if we were to hold that EPA lacked the authority to continue with the adjudication of the contested portions of these permits, EPA would continue to administer the uncontested provisions of the permits it had already “issued,” while DENCON would assume authority over the issuance of the contested remainder.
EPA has raised before this Court the specter of confusion, wasted effort and needless duplication which it claims would follow if we required it to suspend its issuance of permits under § 402(a)(1). The specter in the actual case before us is nothing more than that: a specter. While EPA may have made “preparations” for the adjudicatory hearing necessary before the permits can be issued, no evidentiary hearings have in fact been held yet, and only the most preliminary of proceedings have taken place. Here, as in many situations arising under the Act, coordination between state and federal authorities would go a long way towards obviating any such confusion. Indeed, such coordination has been described as “imperative.” See Pacific Legal Foundation v. Costle, 586 F.2d 650 (9th Cir., decided August 9, 1978). In any event, Congress has spoken in the matter, and in performing its legislative function has already weighed the possibility of transitional inconvenience against the benefits of Home Rule.
“Our individual appraisal of the wisdom or unwisdom of a particular course consciously selected by the Congress is to be put aside in the process of interpreting a statute. Once the meaning of an enactment is discerned and its constitutionality determined, the judicial process comes to an end. We do not sit as a committee of review, nor are we vested with the power of veto.” Tennessee Valley Authority v. Hill, 437 U.S. 153, 194, 98 S.Ct. 2279, 2302, 57 L.Ed.2d 117 (1978).
EPA’s attempt to perpetuate its own authority in the matter by requiring a Memorandum of Agreement to that effect from the State of New York as a condition of approving the state program, and DEN-CON’s willingness to comply with EPA’s imposition in order to avoid facing what is obviously a very sensitive situation are both understandable. The scheme so concocted to regulate the transfer of power to the state is a rational one. It does not, however, present the procedure envisioned and required by Congress, and violates the intent of Congress to transfer power to the states, fully and promptly. Indeed, the majority does not rely on it. Any suggestion that the executive branch of New York State government lacks the will, the expertise or the resources to deal with these permits is on its face incredible, and not substantiated by competent evidence before the district court. In fact, long before the permits in this case could have been finally *567adjudicated by EPA, with ultimate review in this Court, DENCON doubtless will have heard and decided applications for at least one and perhaps other similar permits for other generating stations presently planned for construction in the Hudson River Valley.3 We thus will be confronted with exactly the piecemeal type of administration of the pollution problem in the river, which was rejected by Congress. The possibility of conflicting and different results is likely.
The majority recognizes, as indeed it must, the great importance of this entire question. As a nation, we are committed to the elimination of pollution of our national waterways in accordance with the highest available technology. Pendency of the thermal pollution issue has prevented solution of the lesser included problem of the fish kills, damaging valuable Hudson River fisheries by the present, temporary, once-through cooling systems.
The Hudson River Valley is a national treasure. It has been referred to as the Rhine of America. Our Court has written:
“The highlands and gorge of the Hudson offer one of the finest pieces of river scenery in the world. The great German traveler Baedeker called it ‘finer than the Rhine’.” Scenic Hudson Preservation Conference v. Federal Power Commission, 354 F.2d 608 (2d Cir. 1965).
With the erection of the giant cooling towers described in this record, the Hudson River will no longer be the Rhine of America, but rather the Nile of America, with these towers substituting for pyramids, and having approximately the same relative size.4 Appellants’ plants are located where the river water is saline.5 The cooling towers will release continuous heated water vapor carrying sublimated salt, to be precipitated later on the farms, orchards and homes in the Hudson Valley. The energy cost in operating the cooling towers is substantial and continuous, and the cost to electric rate payers has been duly noted by the majority.
If, in accordance with law, such burdens must be imposed upon the Hudson River Valley and its people, it should be done as Congress intended it to be done, after an adjudication by state government, rather than by remote administrators in Washington.
I would reverse the judgment of the district court and remand with instructions to enter summary judgment in favor of appellants granting declaratory relief and providing that jurisdiction over the contested conditions is vested in the Department of Environmental Conservation of the State of New York.

. I also agree with the principle set forth in Judge Feinberg’s concurring opinion, implicit also in the majority opinion: only in a rare case is interruption of agency action by a district court appropriate on the ground that the agency is acting beyond its statutory authority. Judge Feinberg also perceives the instant case to be such a case where interruption is proper, and I concur.


. See Seacoast Anti-Pollution League v. Costle, 572 F.2d 872 (1st Cir. 1978); United States Steel Corp. v. Train, 556 F.2d 822 (7th Cir. 1977); Marathon Oil Co. v. EPA, 564 F.2d 1253 (9th Cir. 1977).


. PASNY intends to construct a new nuclear generating station at Cementon, New York.


. The Great Pyramid at Ghizeh on the Nile is 481 feet in height. The six cooling towers on the Hudson to be required here would be between 390 and 560 feet in height, comparable to a skyscraper 40 to 45 stories high, with an annual energy cost to operate equivalent to burning about 720,000 barrels of oil.


. The Hudson River is a tidal estuary, having a mean tidal range of 4'A feet at Albany, New York. Depending on the tides, wind, and level of fresh water flow, the salt wedge intrudes from the ocean, sometimes as far as Pough-keepsie, New York, which lies 65 miles upstream from the Battery. Indian Point, Bowline Point and Roseton, locations of the generating stations, all lie downstream from Pough-keepsie.